Citation Nr: 0632549	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include vision loss and eye strain and 
fatigue.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for a left wrist 
disability, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a right wrist 
disability, other than carpal tunnel syndrome.

6.  Entitlement to service connection for a right forearm 
disability.

7.  Entitlement to service connection for disability of the 
fingers.

8.  Entitlement to service connection of a right calf 
disability.

9.  Entitlement to service connection for tuberculosis, 
manifested by night sweats.

10.  Entitlement to service connection for sciatic neuralgia, 
to include as secondary to a service-connected low back 
disability.

11.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to January 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Upon review of the record, the Board observes there is no 
evidence of record that establishes that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. 
§ 3.159, and Quartuccio and Dingess.  Although the record 
contains a VCAA notice letter issued in July 2003, such 
letter is inadequate because it did not specifically list the 
disabilities for which the veteran was seeking service 
connection or an increased rating, nor the claim for TDIU.  
The notice letter also failed to inform the veteran of what 
the evidence must show to support his claims, request that he 
provide any evidence in his possession that pertains to the 
claims, or inform him that a disability rating and an 
effective date will be assigned for the award of any benefit 
sought.  Therefore, the Board finds that the veteran's appeal 
must be remanded for VCAA compliance.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connections, as well 
as his claim for an increased initial 
rating, and claim for TDIU, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his claims to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claims.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


